Title: New York Ratifying Convention. Remarks (Francis Childs’s Version), [27 June 1788]
From: Hamilton, Alexander,Childs, Francis
To: 


[Poughkeepsie, New York, June 27, 1788]
The hon. Mr. Hamilton. This is one of those subjects, Mr. Chairman, on which objections very naturally arise, and assume the most plausible shape. Its address is to the passions, and its first impressions create a prejudice, before cool examination has an opportunity for exertion. It is more easy for the human mind to calculate the evils, than the advantages of a measure; and vastly more natural to apprehend the danger, than to see the necessity, of giving powers to our rulers. Hence I may justly expect, that those who hear me, will place less confidence in those arguments which oppose, than in those which favour, their prepossessions.
After all our doubts, our suspicions and speculations, on the subject of government, we must return at last to this important truth—that when we have formed a constitution upon free principles, when we have given a proper balance to the different branches of administration, and fixed representation upon pure and equal principles, we may with safety furnish it with all the powers, necessary to answer, in the most ample manner, the purposes of government. The great desiderata are a free representation, and mutual checks: When these are obtained, all our apprehension of the extent of powers are unjust and imaginary. What then is the structure of this constitution? One branch of the legislature is to be elected by the people—by the same people, who choose your state representatives: Its members are to hold their office two years, and then return to their constituents. Here, sir, the people govern: Here they act by their immediate representatives. You have also a senate, constituted by your state legislatures—by men, in whom you place the highest confidence; and forming another representative branch. Then again you have an executive magistrate, created by a form of election, which merits universal admiration. In the form of this government, and in the mode of legislation, you find all the checks which the greatest politicians and the best writers have ever conceived. What more can reasonable men desire? Is there any one branch, in which the whole legislative and executive powers are lodged? No. The legislative authority is lodged in three distinct branches properly balanced: The executive authority is divided between two branches; and the judicial is still reserved for an independent body, who hold their office during good behaviour. This organization is so complex, so skillfully contrived, that it is next to impossible that an impolitic or wicked measure should pass the great scrutiny with success. Now what do gentlemen mean by coming forward and declaiming against this government? Why do they say we ought to limit its powers, to disable it, and to destroy its capacity of blessing the people? Has philosophy suggested—has experience taught, that such a government ought not to be trusted with every thing necessary for the good of society? Sir, when you have divided and nicely balanced the departments of government; When you have strongly connected the virtue of your rulers with their interest; when, in short, you have rendered your system as perfect as human forms can be; you must place confidence; you must give power.
We have heard a great deal of the sword and the purse: It is said, our liberties are in danger, if both are possessed by Congress. Let us see what is the true meaning of this maxim, which has been so much used, and so little understood. It is, that you shall not place these powers in either the legislative or executive singly: Neither one nor the other shall have both; Because this would destroy that division of powers, on which political liberty is founded; and would furnish one body with all the means of tyranny. But where the purse is lodged in one branch, and the sword in another, there can be no danger. All governments have possessed these powers. They would be monsters without them, and incapable of exertion. What is your state government? Does not your legislature command what money it pleases? Does not your executive execute the laws without restraint? These distinctions between the purse and the sword have no application to the system, but only to its separate branches. Sir, when we reason about the great interests of a great people, it is high time that we dismiss our prejudices and banish declamation.
In order to induce us to consider the powers given by this constitution as dangerous; In order to render plausible an attempt to take away the life and spirit of the most important power in government; the gentleman complains that we shall not have a true and safe representation. I have asked him, what a safe representation is; and he has given no satisfactory answer. The assembly of NewYork has been mentioned as a proper standard: But if we apply this standard to the general government, our Congress will become a mere mob, exposed to every irregular impulse, and subject to every breeze of faction. Can such a system afford security? Can you have confidence in such a body? The idea of taking the ratio of representation, in a small society, for the ratio of a great one, is a fallacy which ought to be exposed. It is impossible to ascertain to what point our representation will increase: It may vary from one, to two, three or four hundred. It depends upon the progress of population. Suppose it to rest at two hundred. Is not this number sufficient to secure it against corruption? Human nature must be a much more weak and despicable thing, than I apprehend it to be, if two hundred of our fellow citizens can be corrupted in two years. But suppose they are corrupted; can they in two years accomplish their designs? Can they form a combination, and even lay a foundation for a system of tyranny, in so short a period? It is far from my intention to wound the feelings of any gentleman; but I must, in this most interesting discussion, speak of things as they are; and hold up opinions in the light in which they ought to appear: and I maintain, that all that has been said of corruption, of the purse and the sword, and of the danger of giving powers, is not supported by principle or fact—That it is mere verbage, and idle declamation. The true principle of government is this—Make the system compleat in its structure; give a perfect proportion and balance to its parts; and the powers you give it will never affect your security. The question then, of the division of powers between the general and state governments, is a question of convenience: It becomes a prudential enquiry, what powers are proper to be reversed to the latter; and this immediately involves another enquiry into the proper objects of the two governments. This is the criterion, by which we shall determine the just distribution of powers.
The great leading objects of the federal government, in which revenue is concerned, are to maintain domestic peace, and provide for the common defence. In these are comprehended the regulation of commerce; that is, the whole system of foreign intercourse; the support of armies and navies, and of the civil administration. It is useless to go into detail. Every one knows that the objects of the general government are numerous, extensive and important. Every one must acknowledge the necessity of giving powers, in all respects and in every degree, equal to these objects. This principle assented to, let us enquire what are the objects of the state governments. Have they to provide against foreign invasion? Have they to maintain fleets and armies? Have they any concern in the regulation of commerce, the procuring alliances, or forming treaties of peace? No: Their objects are merely civil and domestic; to support the legislative establishment, and to provide for the administration of the laws. Let any one compare the expence of supporting the civil list in a state, with the expence of providing for the defence of the union. The difference is almost beyond calculation. The experience of Great-Britain will throw some light on this subject. In that kingdom, the ordinary expences of peace to those of war, are as one to fourteen: But there they have a monarch, with his splendid court, and an enormous civil establishment, with which we have nothing in this country to compare. If, in Great-Britain, the expences of war and peace are so disproportioned; how wide will be their disparity in the United States; How infinitely wider between the general government and each individual state! Now, Sir, where ought the great resources to be lodged? Every rational man will give an immediate answer. To what extent shall these resources be possessed? Reason says as far as possible exigencies can require; that is, without limitation. A constitution cannot set bounds to a nation’s wants; it ought not therefore to set bounds to its resources. Unexpected invasions—long and ruinous wars, may demand all the possible abilities of the country: Shall not your government have power to call these abilities into action? The contingencies of society are not reducible to calculations: They cannot be fixed or bounded, even in imagination. Will you limit the means of your defence, when you cannot ascertain the force or extent of the invasion? Even in ordinary wars, a government is frequently obliged to call for supplies, to the temporary oppression of the people.
Sir, if we adopt the idea of exclusive revenues, we shall be obliged to fix some distinguishing line, which neither government shall overpass. The inconveniencies of this measure must appear evident, on the slightest examination. The resources appropriated to one, may diminish or fail; while those of the other may increase, beyond the wants of government: One may be destitute of revenues, while the other shall possess an unnecessary abundance: and the constitution will be an eternal barrier to a mutual intercourse and relief. In this case, will the individual states stand on so good a ground, as if the objects of taxation were left free and open to the embrace of both the governments? Possibly, in the advancement of commerce, the imposts may increase to such a degree, as to render direct taxes unnecessary; These resources then, as the constitution stands, may be occasionally relinquished to the states: But on the gentleman’s idea of prescribing exclusive limits, and precluding all reciprocal communication, this would be entirely improper. The laws of the states must not touch the appropriated resources of the United States, whatever may be their wants. Would it not be of more advantage to the states, to have a concurrent jurisdiction extending to all the sources of revenue, than to be confined to such a small resource, as, on calculation of the objects of the two governments, should appear to be their due proportion? Certainly you cannot hesitate on this question. The gentleman’s plan would have a further ill effect; It would tend to dissolve the connexion and correspondence of the two governments, to estrange them from each other, and to destroy that mutual dependence, which forms the essence of union.
Sir, a number of arguments have been advanced by an honorable member from New-York, which to every unclouded mind must carry conviction. He has stated, that in sudden emergencies, it may be necessary to borrow; and that it is impossible to borrow, unless you have funds to pledge for the payment of your debts. Limiting the powers of government to certain resources, is rendering the fund precarious; and obliging the government to ask, instead of empowering them to command, is to destroy all confidence and credit. If the power of taxing is restricted, the consequence is, that on the breaking out of a war, you must divert the funds, appropriated to the payment of debts, to answer immediate exigencies. Thus you violate your engagements, at the very time you increase the burthen of them. Besides, sound policy condemns the practice of accumulating debts. A government, to act with energy, should have the possession of all its revenues to answer present purposes. The principle, for which I contend, is recognized in all its extent by our old constitution. Congress is authorized to raise troops, to call for supplies without limitation, and to borrow money to any amount. It is true, they must use the form of recommendations and requisitions: but the states are bound by the solemn ties of honor, of justice, of religion, to comply without reserve.
Mr. Chairman, it has been advanced as a principle, that no government but a despotism can exist in a very extensive country.  This is a melancholy consideration indeed. If it were founded on truth, we ought to dismiss the idea of a republican government, even for the state of New-York. This idea has been taken from a celebrated writer, who, by being misunderstood, has been the occasion of frequent fallacies in our reasoning on political subjects. But the position has been misapprehended; and its application is entirely false and unwarrantable: It relates only to democracies, where the whole body of the people meet to transact business; and where representation is unknown. Such were a number of antient, and some modern independent cities. Men who read without attention, have taken these maxims respecting the extent of country; and, contrary to their proper meaning, have applied them to republics in general. This application is wrong, in respect to all representative governments; but especially in relation to a confederacy of states, in which the supreme legislature has only general powers, and the civil and domestic concerns of the people are regulated by the laws of the several states. This distinction being kept in view, all the difficulty will vanish, and we may easily conceive, that the people of a large country may be represented as truly, as those of a small one. An assembly constituted for general purposes, may be fully competent to every federal regulation, without being too numerous for deliberate conduct. If the state governments were to be abolished, the question would wear a different face: but this idea is inadmissible. They are absolutely necessary to the system. Their existence must form a leading principle in the most perfect constitution we could form. I insist, that it never can be the interest or desire of the national legislature, to destroy the state governments. It can derive no advantage from such an event; But, on the contrary, would lose an indispensable support, a necessary aid in executing the laws, and conveying the influence of government to the doors of the people. The union is dependent on the will of the state governments for its chief magistrate, and for its senate. The blow aimed at the members, must give a fatal wound to the head; and the destruction of the states must be at once a political suicide. Can the national government be guilty of this madness? what inducements, what temptations can they have? Will they attach new honors to their station; will they increase the national strength; will they multiply the national resources; will they make themselves more respectable, in the view of foreign nations, or of their fellow citizens, by robbing the states of their constitutional privileges? But imagine, for a moment, that a political frenzy should seize the government. Suppose they should make the attempt. Certainly, Sir, it would be forever impracticable. This has been sufficiently demonstrated by reason and experience. It has been proved, that the members of republics have been, and ever will be, stronger than the head. Let us attend to one general historical example. In the antient feudal governments of Europe, there were, in the first place a monarch; subordinate to him, a body of nobles; and subject to these, the vassals or the whole body of the people. The authority of the kings was limited, and that of the barons considerably independent. A great part of the early wars in Europe were contests between the king and his nobility. In these contests, the latter possessed many advantages derived from their influence, and the immediate command they had over the people; and they generally prevailed. The history of the feudal wars exhibits little more than a series of successful encroachments on the prerogatives of monarchy. Here, Sir, is one great proof of the superiority, which the members in limited governments possess over their head. As long as the barons enjoyed the confidence and attachment of the people, they had the strength of the country on their side, and were irresistable. I may be told, that in some instances the barons were overcome: But how did this happen? Sir, they took advantage of the depression of the royal authority, and the establishment of their own power, to oppress and tyrannise over their vassals. As commerce enlarged, and as wealth and civilization encreased, the people began to feel their own weight and consequence: They grew tired of their oppressions; united their strength with that of the prince; and threw off the yoke of artistocracy. These very instances prove what I contend for: They prove, that in whatever direction the popular weight leans, the current of power will flow: Wherever the popular attachments lie, there will rest the political superiority. Sir, can it be supposed that the state governments will become the oppressors of the people? Will they forfeit their affections? Will they combine to destroy the liberties and happiness of their fellow citizens, for the sole purpose of involving themselves in ruin? God forbid! The idea, Sir, is shocking! It outrages every feeling of humanity, and every dictate of common sense!
There are certain social principles in human nature, from which we may draw the most solid conclusions with respect to the conduct of individuals, and of communities. We love our families, more than our neighbours: We love our neighbours, more than our countrymen in general. The human affections, like the solar heat, lose their intensity, as they depart from the center; and become languid, in proportion to the expansion of the circle, on which they act. On these principles, the attachment of the individual will be first and forever secured by the states governments: They will be a mutual protection and support. Another source of influence, which has already been pointed out, is the various official connections in the states. Gentlemen endeavour to evade the force of this, by saying that these offices will be insignificant. This is by no means true. The state officers will ever be important, because they are necessary and useful. Their powers are such, as are extremely interesting to the people; such as affect their property, their liberty and life. What is more important, than the administration of justice, and the execution of the civil and criminal laws? Can the state governments become insignificant, while they have the power of raising money independently and without controul? If they are really useful; If they are calculated to promote the essential interests of the people; they must have their confidence and support. The states can never lose their powers, till the whole people of America are robbed of their liberties. These must go together, they must support each other, or meet one common fate. On the gentleman’s principle, we may safely trust the state governments, tho’ we have no means of resisting them: but we cannot confide in the national government, tho’ we have an effectual, constitutional guard against every encroachment. This is the essence of their argument, and it is false and fallacious beyond conception.
With regard to the jurisdiction of the two governments, I shall certainly admit that the constitution ought to be so formed, as not to prevent the states from providing for their own existence; and I maintain that it is so formed; and that their power of providing for themselves is sufficiently established. This is conceded by one gentleman, and in the next breath, the concession is retracted. He says, Congress have but one exclusive right in taxation; that of duties on imports: Certainly then, their other powers are only concurrent. But to take off the force of this obvious conclusion, he immediately says that the laws of the United States are supreme; and that where there is one supreme, there cannot be a concurrent authority: and further, that where the laws of the union are supreme, those of the states must be subordinate; because, there cannot be two supremes. This is curious sophistry. That two supreme powers cannot act together, is false. They are inconsistent only when they are aimed at each other, or at one indivisible object. The laws of the United States are supreme, as to all their proper, constitutional objects: The laws of the states are supreme in the same way. These supreme laws may act on different objects, without clashing; or they may operate on different parts of the same common object, with perfect harmony. Suppose both governments should lay a tax of a penny on a certain article: Has not each an independent and uncontrolable power to collect its own tax? The meaning of the maxim—that there can not be two supremes—is simply this:—Two powers cannot be supreme over each other. This meaning is entirely perverted by the gentlemen. But, it is said, disputes between collectors are to be referred to the federal courts. This is again wandering in the field of conjecture. But suppose the fact certain: Is it not to be presumed, that they will express the true meaning of the constitution and the laws? Will they not be bound to consider the concurrent jurisdiction; to declare that both the taxes shall have equal operation; that both the powers, in that respect, are sovereign and co-extensive? If they transgress their duty, we are to hope that they will be punished. Sir, we can reason from probabilities alone. When we leave common sense, and give ourselves up to conjecture, there can be no certainty, no security in our reasonings.
I imagine I have stated to the committee abundant reasons to prove the entire safety of the state governments and of the people. I would go into a more minute consideration of the nature of the concurrent jurisdiction, and the operation of the laws, in relation to revenue; but at present I feel too much indisposed to proceed. I shall, with the leave of the committee, improve another opportunity of expressing to them more fully my ideas on this point. I wish the committee to remember, that the constitution under examination is framed upon truly republican principles; and that, as it is expressly designed to provide for the common protection and the general welfare of the United States, it must be utterly repugnant to this constitution, to subvert the state governments, or oppress the people.
